DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In an interview conducted on 27th January, 2021, the examiner requested the withdrawal of claim 3 as being drawn to nonelected species. In a followup interview on 28th January, 2021, applicant’s representative Tom Spinelli relayed the applicant’s agreement to this request. 
Response to Amendment
The amendments to claims 1-10 in the response filed on 1 December, 2020 are acknowledged. 
Claims 1-11 remain pending in the application. 
Claims 3 and 6-8 are withdrawn. 
Claims 1-2, 4-5 and 9-11 are examined.
Claim Objections
In regards to claim 11, the claim reads “comprising” [line 2] where it is clear this was instead intended to read “comprises”. 
  Appropriate correction is required.
Claim Interpretation
	In regards to claim 1, the claim reads “the sheath body having an opening at each of opposite ends” [lines 6-7]. As set forth here, the openings could be at the opposite ends of any object whatsoever, not necessarily the sheath body. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The applicant's amendments to claims 1-2, 4 and 9 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn.
Claims 1-2, 4-5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “an opening at each of opposite ends” [line 7] and “an opening at a position facing the pressing surface” [line 18]. It is unclear if the latter is one of the earlier recited openings, or if it is a newly recited item. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is one of the earlier recited openings. 
In regards to claim 9, the claim reads “the endoscope bending section” [line 5]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that it is a newly recited item. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4-5, 9 and 11 are rejected under 35 U.S.C. 102(b) as anticipated by Miyamoto et al. (US PGPUB 2008/028961). 
In regards to Claim 1, Miyamoto discloses a pericardial endoscope sheath comprising: 
a flexible cylindrical sheath body [76-77, Fig.1, para.91] configured to be inserted into a pericardial cavity between a heart and a pericardium [the device could be so inserted], the sheath body being bendable in conformity to a shape of a surface of the heart within the pericardial cavity [para.91, 93; note the obvious typographical error “6” when the text should read “76”], the sheath body having an opening at each of opposite ends, 
a protrusion [75, Fig.1, para.91] that protrudes in a longitudinal direction of the sheath body, and 
a lifting part [76, Fig.1, para.91; note that in claim 2 the applicant makes this part of the sheath body] that generates a force for lifting the protrusion disposed within the pericardial cavity to a position separated from the surface of the heart toward the pericardium against an elastic force of the pericardium [it could be used in this fashion], 
wherein the protrusion comprises: 
a pressing surface [“bottom” surface of 75 circumferentially opposite the port at 80, Figs.1, 6, para.92] provided in a circumferential portion centered on a longitudinal axis of the sheath body, the pressing surface being disposed toward 
an opening [the port at 80, Fig.1, para.92] provided at a position facing the pressing surface in a radial direction, the opening being configured such that a distal end surface [11, Fig.1] of an endoscope [2, Fig.1, para.94; note that the endoscope and all portions thereof are not positively set forth in this claim] disposed at the protrusion can bend in a direction perpendicular to the longitudinal axis of the sheath to a position outside an outer circumferential periphery of the sheath body [Fig.1], in a state in which the endoscope is inserted into the sheath in a movable manner in a longitudinal direction [para.92, 95]. 
In regards to claim 2, Miyamoto discloses the pericardial endoscope sheath according to Claim 1, wherein the sheath body has a distal end provided with a sheath bending section [76, Fig.1, para.91] that is bendable toward the pressing surface [para.91], and 
wherein the lifting part is the sheath bending section [this is identical to the lifting part cited in the rejection of claim 1 hereinabove].
In regards to claim 4, Miyamoto discloses the pericardial endoscope sheath according to Claim 1, wherein the protrusion having a rigidity such that the protrusion maintains a shape having a curvature smaller than a curvature in a natural state of the pericardium against the elastic force of the pericardium within the pericardial cavity [para.91; bending against soft tissue is a fundamental feature of bending systems of endoscopes], and 
wherein the lifting part comprises the protruding section [arbitrarily, item 76 and 
In regards to claim 5, Miyamoto discloses the pericardial endoscope sheath according to Claim 1, wherein the opening is provided at a distal end of the protrusion [the opening at 80 in Fig.1 of Miyamoto extends to a distal end of protrusion 75].
In regards to claim 9, Miyamoto discloses a pericardial endoscope system comprising: 
the pericardial endoscope sheath according to Claim 1; and 
the endoscope [2, Fig.1, para.89, 92] that is inserted into the pericardial endoscope sheath in the movable manner in the longitudinal direction, the endoscope comprising the endoscope bending section at the distal end of the endoscope [Figs.6-8; note that the applicant has not required that the endoscope be capable of executing active bending, hence mere flexibility satisfies this limitation. Further note that to negotiate the curves within the cylindrical sheath body and at the protruding section, the endoscope must be flexible. Note that “active bending” and the like is not suggested as replacement language, but is merely the examiner’s effort to relate the concept.].
In regards to claim 10, Miyamoto discloses the pericardial endoscope system according to Claim 9, wherein the endoscope further comprising a marker [11, Figs.1, 6-7; when 11 visibly protrudes from 75, portions of the endoscope that bend will be at the same position as the opening. Note that if the applicant wishes to claim visible index markers on the proximal end of an endoscope insertion section, the applicant should do so clearly and unambiguously] indicating that an amount by which the endoscope is inserted in the pericardial endoscope sheath is equal to an amount by which the endoscope bending section is disposed at the same position as the opening in the 
In regards to claim 11, Miyamoto discloses the pericardial endoscope system according to Claim 9, wherein the endoscope is of a direct viewing type or an oblique viewing type.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujikura et al. (USPN 6,293,908) teaches an endoscope with depth insertion markers along an insertion portion thereof. 
Okazaki et al. (US PGPUB 2010/0240952)
Kumagai et al. (US PGPUB 2020/0015663)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Examiner, Art Unit 3795